        Case 1:18-cv-04335-KPF Document 71 Filed 08/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAHBU BEHLIN,

                       Plaintiff,
                                                      18 Civ. 4335 (KPF)
                   -v. -
                                                           ORDER
 RITE AID PHARMACY STORE, et al.,

                       Defendants.

KATHERINE POLK FAILLA, District Judge:

      On July 21, 2020, the Court received Plaintiff’s letter requesting

permission to file an application for pro bono counsel (Dkt. #64), and by Order

dated July 24, 2020, the Court granted Plaintiff’s request to file an application

for appointment of pro bono counsel (Dkt. #65). Plaintiff submitted his

application for pro bono counsel on August 20, 2020. (Dkt. #70). For the

reasons discussed below, Plaintiff’s application for appointment of pro bono

counsel is granted in part. The Clerk of Court is directed to attempt to locate

pro bono counsel to represent Plaintiff for the limited purpose of pursuing

discovery.

      Pursuant to 28 U.S.C. § 1915(e)(1), courts may appoint an attorney to

represent someone unable to afford counsel. Plaintiff filed a Request to

Proceed in Forma Pauperis (IFP), which the Court granted. (See Dkt. #4 (Order

dated June 1, 2018). Plaintiff therefore qualifies as indigent. Courts possess

broad discretion when determining whether appointment is appropriate,

“subject to the requirement that it be ‘guided by sound legal principle.’” Cooper

v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989) (quoting Jenkins v.
        Case 1:18-cv-04335-KPF Document 71 Filed 08/24/20 Page 2 of 4




Chemical Bank, 721 F.2d 876, 879 (2d Cir. 1983)). The Second Circuit set

forth the principle as follows:

             [T]he district judge should first determine whether the
             indigent’s position seems likely to be of substance. If
             the claim meets this threshold requirement, the court
             should then consider the indigent’s ability to investigate
             the crucial facts, whether conflicting evidence
             implicating the need for cross-examination will be the
             major proof presented to the fact finder, the indigent’s
             ability to present the case, the complexity of the legal
             issues and any special reason in that case why
             appointment of counsel would be more likely to lead to
             a just determination.

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Second Circuit

also held that these factors are not restrictive and that “[e]ach case must be

decided on its own facts.” Id. at 61.

      The Court has reviewed the Complaint (Dkt. #2); the factual allegations

added to the Complaint pursuant to the parties’ May 3, 2019 conference (see

Dkt. #36 (transcript)); the anticipated discovery disputes raised by Plaintiff in

his July 21, 2020 letter and accompanying exhibits (Dkt. #64); and Plaintiff’s

application for appointment of pro bono counsel (Dkt. #70). Plaintiff asserts

claims under 42 U.S.C. § 1983, alleging that his constitutional rights were

violated when he was assaulted by Defendant Rite Aid’s employees (acting

under color of state law) and when Defendant NYPD officers denied him

medical attention. (See Dkt. #36). Plaintiff’s claims will rise and fall on his

ability to depose Defendant police officers and Rite Aid employees, the key

participants and witnesses to the alleged misconduct. Because Plaintiff

requires multiple depositions to advance his case, and because his claims raise


                                         2
        Case 1:18-cv-04335-KPF Document 71 Filed 08/24/20 Page 3 of 4




complex legal issues such as qualified immunity and the state action doctrine,

the Court finds that, in this case, representation would “lead to a quicker and

more just result by sharpening the issues and shaping examination.” Hodge,

802 F.2d at 61.

      For the foregoing reasons, the Clerk of Court is directed to attempt to

locate pro bono counsel to represent Plaintiff for the limited purpose of pursing

discovery once the stay in this case is lifted on September 14, 2020. The Court

advises Plaintiff that there are no funds to retain counsel in civil cases and the

Court relies on volunteers. Due to a scarcity of volunteer attorneys, a lengthy

period of time may pass before counsel volunteers to represent Plaintiff.

Nevertheless, this litigation will progress at a normal pace. If an attorney

volunteers, the attorney will contact Plaintiff directly. There is no guarantee,

however, that a volunteer attorney will decide to take the case, and plaintiff

should be prepared to proceed with the case pro se. The Court has established

a Pro Bono Fund to encourage greater attorney representation of pro se

litigants. The Fund is especially intended for attorneys for whom pro bono

service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro bono fund order.pdf.

      If Plaintiff does not want the Court to seek counsel to represent him, he

must inform the Court by September 13, 2020. If Plaintiff does want a

volunteer attorney to represent him, the Court requests that he so inform it

immediately, so that the case can move forward once the stay is lifted.




                                        3
        Case 1:18-cv-04335-KPF Document 71 Filed 08/24/20 Page 4 of 4




      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith and therefore IFP status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).

      SO ORDERED.

Dated: August 24, 2020
       New York, New York

                                                 Katherine Polk Failla
                                              United States District Judge




Sent by First Class Mail to:
Rahbu Behlin
17-A-1400
Otisville Correctional Facility
P.O. Box 8
Otisville, NY 10963




                                       4
